



AMENDED AND RESTATED FEE, REIMBURSEMENT AND INDEMNITY AGREEMENT


This Amended and Restated Fee, Reimbursement and Indemnity Agreement (the
“Agreement”) is made and entered into effective as of the 9th day of January,
2018, by and between HHS GUARANTY, LLC, a Texas limited liability company (the
“LLC”), and HARTE HANKS, INC., a Delaware corporation (“Harte Hanks”).


W I T N E S S E T H:


WHEREAS, pursuant to a loan agreement and related documents dated as of April
17, 2017, by and between Texas Capital Bank, N.A. (the “Bank”) and Harte Hanks,
as amended on the date hereof, the Bank agreed to provide Harte Hanks a
revolving line of credit in the maximum aggregate principal amount of
$22,000,000 (the “Loan”); and


WHEREAS, at the request of Harte Hanks and as required by the Bank, the LLC
agreed to guaranty all of the payment obligations of Harte Hanks under the Loan
by pledging the Collateral (as hereinafter defined) to the Bank, pursuant to the
terms of that one certain Pledge Agreement, dated as of April 17, 2017 (the
“Pledge Agreement”) and that one certain Note Purchase Agreement, dated as of
the date hereof (the “Note Purchase Agreement”), which amended and restated a
prior Note Purchase Agreement, dated as of April 17, 2017 (the Pledge Agreement
and Note Purchase Agreement are collectively referred to herein as the “Pledge
Documents”); and


WHEREAS, pursuant to the Pledge Documents, the LLC will continue to pledge a
minimum of $24,000,000 in cash and marketable securities to the Bank, and the
Bank will continue to have custody and control over such cash and marketable
securities (the “Collateral”); and


WHEREAS, Harte Hanks agreed to compensate the LLC for the LLC’s pledge of the
Collateral to secure the Loan for the benefit of Harte Hanks, pursuant to the
terms and conditions of that one certain Fee, Reimbursement and Indemnity
Agreement, dated as of April 17, 2017 (the “Original Reimbursement Agreement”);
and        


WHEREAS, the LLC and Harte Hanks desire to amend and restate the Original
Reimbursement Agreement by entering into this Agreement     setting forth the
terms and conditions governing the compensation of the LLC for the LLC’s pledge
of the Collateral to secure the Loan for the benefit of Harte Hanks; and


WHEREAS, in exchange for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties wish to enter into this
Agreement;


NOW, THEREFORE, for good and adequate consideration, the receipt and sufficiency
of which is hereby acknowledged, Harte Hanks and the LLC agree as follows:


1.    Payments, Performance, Covenants.


(a)     In the event the Bank makes any demand on Harte Hanks, or Harte Hanks is
otherwise required to perform any obligations under the Loan (including without
limitation, any payment obligation) or any Loan Documents (as hereafter
defined), Harte Hanks shall promptly perform its obligations under the Loan or
applicable Loan Document.
 
(b)     In the event any such amount is not timely paid or such obligation is
not timely performed by Harte Hanks and the Bank seeks to enforce the LLC’s
guaranty under the Pledge Documents, or, in the event the LLC is required to
purchase the Loan from the Bank as set forth in the Loan Documents, Harte Hanks
shall reimburse, within five days of receiving notice from the LLC, to the LLC
the aggregate amount of all funds advanced by the LLC or paid to the Bank for
the purchase of the Loan or otherwise, on account of such obligation, together
with interest on such amount at an annual rate equal to the prime rate (as
defined below) plus 6%, from the date of payment by the LLC until all such
amounts have been repaid by Harte Hanks. For the purpose of this Agreement,
“prime rate” shall mean the variable rate of interest, per annum, most recently
announced by the Bank, as its “prime rate,” whether or not such announced rate
is the lowest rate available from such bank.
 
(c)     Harte Hanks will not agree to any amendment, modification, waiver or
supplement to the Loan or any of the documents, instruments or agreements
executed in connection therewith (collectively, the “Loan Documents”) without
the prior written consent of the LLC. Harte Hanks will use reasonable best
efforts to accommodate the LLC’s written request that any subsidiary of Harte
Hanks become party to that certain Security Agreement dated as of April 17, 2017
between Harte Hanks and the Bank, as amended on the date hereof (the “Security
Agreement”), pursuant to Section 4.21 of the Security Agreement.


(d)    The LLC’s willingness to pledge the Collateral with respect to the Loan
is contingent (the “Credit Support Contingency”) on the LLC having one
representative (the “LLC Representative”) director on Harte Hanks’ Board of
Directors (the “Board”). David L. Copeland (“Copeland”) is currently a Board
director and the LLC acknowledges that so long as Copeland is a Board director,
Copeland shall be deemed to be the LLC Representative and the Credit Support
Contingency shall be deemed to be satisfied. If Copeland (or a successor LLC
Representative elected or appointed in accordance with this paragraph) is no
longer a Board director, whether by death, removal, incapacity, failure to be
elected, or otherwise, Harte Hanks agrees to use its best efforts to cause,
within 45 days after receipt of an LLC Representative Vacancy Notice (defined
below), the successor designated by the LLC Representative in the LLC
Representative Vacancy Notice to become a Board director, whether by creating a
vacancy on the Board, obtaining a resignation of an incumbent Board director,
removing an incumbent Board director, expanding the Board, or otherwise. The
“LLC Representative Vacancy Notice” (so called herein) must (i) be in writing,
(ii) be executed by a duly authorized representative of the LLC, (iii) be
delivered in accordance with Section 8 of this Agreement and (iv) set forth the
LLC’s designee (the “LLC Designee”) to be the successor LLC Representative. The
LLC Designee, if appointed or elected, shall be deemed to be the LLC
Representative and shall be deemed to satisfy the Credit Support Contingency. If
the LLC Designee is not appointed or elected to the Board within 45 days after
Harte Hanks’ receipt of the LLC Representative Vacancy Notice (such event being
referred to herein as a “Credit Support Event”), LLC shall have the right to
purchase the Loan in accordance with the terms of the Note Purchase Agreement,
and upon the consummation of such purchase, the Credit Support Event shall
automatically be deemed to be an Event of Default under the Credit Agreement (as
defined in the Note Purchase Agreement) giving rise to the remedies set forth
therein in favor of the LLC, as successor in interest to the Bank; provided,
however, that no Credit Support Event shall have occurred if prior to the
expiration of the 45-day period after Harte Hanks’ receipt of the LLC
Representative Vacancy Notice, the Bank releases its security interest in and to
the Collateral and the LLC has no further obligation to pledge collateral as
security for the Loan.
 
2.    Fees and Reimbursement of Expenses.


(a)As consideration for the pledge of the Collateral, for so long the Collateral
is pledged to and held by the Bank, Harte Hanks hereby agrees to pay to the LLC
a quarterly fee (the “Quarterly Fee”) equal to 0.5% of the Collateral actually
pledged (or if the Commitment has been reduced pursuant to Section 3.2(b) of the
Credit Agreement or other agreement of Harte Hanks, then on such portion of the
Collateral as is required by the Bank in respect of such Commitment) on the last
day of the month prior to such Quarterly Fee’s due date. The Quarterly Fees due
under this Agreement shall be due on the 17th day of January, April, July and
October.


(b)[reserved]


(c)In addition to the Quarterly Fees due under this Agreement, Harte Hanks
shall, within five days of receiving a request from the LLC, reimburse the LLC
for all LLC costs and expenses incurred by the LLC in connection with this
Agreement, the Loan, the Loan Documents, the Pledge Documents, and the pledge of
the collateral (collectively, the “Reimbursed Expenses”). The Reimbursed
Expenses shall include, but are not limited to, reasonable legal, accounting,
custody and Bank fees, expenses, and costs incurred by the LLC in its formation,
initial funding, and throughout the term of this Agreement (except to the extent
related to LLC activities after the date hereof which are unrelated to this
Agreement or the Loan Documents).


(d)All payments made under this Agreement shall be paid by Harte Hanks in cash
pursuant to a check or wire transfer made payable to the LLC.


3.    Obligations of Harte Hanks. The obligations of Harte Hanks under this
Agreement shall be absolute, unconditional and irrevocable, shall apply to the
fullest extent authorized or permitted by any applicable law, under and shall be
paid and performed strictly in accordance with the terms of this Agreement,
under all circumstances whatsoever, including, without limitation, the following
circumstances:
 
(a)     Any lack of validity or enforceability of this Agreement;
 
(b)     the existence of any claim, set-off, defense or other rights which Harte
Hanks may have at any time against the LLC or any other person or entity,
whether or not in connection with this Agreement; or
 
(c)     Any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing.
 
4.       Representations and Warranties of Harte Hanks. Harte Hanks hereby
represents and warrants to the LLC as follows:
 
(a)     Organization and Standing. Harte Hanks is a corporation, duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has all requisite power and authority to carry on its business as now being
conducted.
 
(b)     Authority; Enforceability. Harte Hanks has all requisite power and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby.
 
(c)     Execution of Agreement. This Agreement has been duly executed and
delivered by Harte Hanks. The execution, delivery and performance of this
Agreement will not cause any default, breach or violation of any provision of
any material agreement to which Harte Hanks is a party or by which any of Harte
Hanks’s assets are bound.
 
(d)     Validity of Agreement. This Agreement constitutes the legal, valid and
binding obligation of Harte Hanks, enforceable in accordance with its terms.
 
(e)     Approvals. No approval, authorization, consent or other order or action
of or filing with any governmental or administrative entity or any other person
is required for the execution and delivery by Harte Hanks of this Agreement or
such other agreements and instruments required hereunder or for the consummation
by Harte Hanks of the transactions contemplated hereby or thereby.
 
(f)     Violation of Laws or Agreements. The making and performance of this
Agreement and the other documents, agreements and actions required hereunder or
thereunder will not violate any provisions of any law, federal, state or local
rule or regulation, or any judgment, decree, award or order of any court or
other governmental entity, agency or arbitrator to which Harte Hanks is subject.
 
5.      Termination. This Agreement shall remain in full force and effect and
shall terminate on the later to occur of (i) the date that the Pledge Documents
are terminated or (ii) the date that all obligations of Harte Hanks to the LLC,
and all obligations of Harte Hanks hereunder have been paid in full and
satisfied and; in each case, after the expiration of the period during which any
payment by Harte Hanks is or may be subject to rescission, avoidance or refund
under the United States Bankruptcy Code (or any similar state statute).
 
6.      Indemnification.
 
(a)     Harte Hanks hereby agrees to indemnify, protect, defend and hold
harmless the LLC and its officers, managers, members, directors, employees,
successors and assigns, (collectively, the “Indemnified Parties”), from and
against any and all claims, damages, losses, liabilities, costs or expenses of
any kind or nature and from any suits, claims or demands, including reasonable
attorney’s fees incurred in investigating or defending such claim, suffered by
any of them and caused by, relating to, arising out of, resulting from, or in
any way connected with this Agreement or the transactions contemplated hereby
(unless determined by a final judgment of a court of competent jurisdiction to
have been caused solely by the gross negligence or willful misconduct of the
Indemnified Parties) including without limitation:
 
(i)
by reason of any breach of any representation or warranty of Harte Hanks in this
Agreement;

 
(ii)       by reason of, in connection with, or as a consequence of any default
by Harte Hanks, in the performance or observance of any term, condition,
covenant, or undertaking contained in this Agreement or any other document to be
observed or performed by Harte Hanks in connection with the Loan;
 
(iii)      by reason of or in connection with any litigation or other proceeding
in any way restraining, enjoining, questioning or affecting performance or
obligation hereunder; and
 
(iv)      by reason of or in connection with its obligations under the Loan
Documents and its obligation to pay fees and reimburse expenses to the LLC
pursuant to this Agreement.
 
(b)     In case any action shall be brought against the LLC or any other
Indemnified Party in respect to which indemnity may be sought against Harte
Hanks, the LLC or such other Indemnified Party shall promptly notify Harte Hanks
and Harte Hanks shall assume the defense thereof, including the employment of
counsel selected by Harte Hanks and satisfactory to the LLC, the payment of all
costs and expenses, and the right to negotiate and consent to settlement. The
failure of the LLC to so notify Harte Hanks shall not relieve Harte Hanks of any
liability it may have under the foregoing indemnification provisions or from any
liability which it may otherwise have to the LLC or any of the other Indemnified
Parties. The LLC shall have the right, at its sole option, to employ separate
counsel in any such action and to participate in the defense thereof and retain
its own counsel, and the fees and expenses of such counsel shall be reimbursed
to the LLC pursuant to Section 2(c) hereof. Harte Hanks shall not be liable for
any settlement of any such action effected without its consent, which consent
shall not be unreasonably withheld, delayed or conditioned, but if settled with
Harte Hanks’s consent, or if there shall be a final judgment for the claimant in
any such action, Harte Hanks agrees to indemnify and hold harmless the LLC from
and against any loss or liability by reason of such settlement or judgment.
 
(c)     The provisions of this Section 6 shall survive the repayment or other
satisfaction of the obligations of Harte Hanks hereunder.
 
7.      Information Reporting and Confidentiality. During the term of this
Agreement, Harte Hanks agrees to provide all information required to be provided
to the Bank pursuant to the Loan Documents, to the LLC, pursuant to the same
reporting deadlines as set forth in the Loan Documents (collectively, the
“Reporting Information”). The LLC hereby agrees to maintain all Reporting
Information provided to the LLC hereunder in strict confidence, and to use the
same degree of care in protecting the Reporting Information as the LLC uses to
protect its own confidential information; provided, however, that the LLC’s
confidentiality obligations hereunder shall not apply to any Reporting
Information which, (a) at the time of disclosure by Harte Hanks to the LLC is in
the public domain, as evidenced by printed publication or otherwise; (b) after
disclosure by Harte Hanks to the LLC becomes part of the public domain, by
publication or otherwise, through no fault of the LLC; or (c) the LLC can show
by reasonably convincing evidence that the Reporting Information already was in
the LLC’s possession at the time of disclosure by Harte Hanks to the LLC
hereunder and was not previously acquired, directly or indirectly, from Harte
Hanks by the LLC on a confidential basis.


8.    Notices. All notices, requests, demands and other communications that this
Agreement requires or permits shall be in writing and shall be sent by overnight
courier providing delivery receipt, or by certified mail, return receipt
requested, or by telecopy or hand delivery to the following addresses:
 
If to Harte Hanks:
 
Harte Hanks, Inc.
 
 
9601 McAllister Freeway, Suite 610
 
 
San Antonio, Texas 78216
 
 
Attention: Robert Munden, General Counsel
 
 
Telephone: 210-829-9135
 
 
Fax: 210-829-9139

 
If to the LLC:
 
HHS Guaranty, LLC
 
 
273 Walnut Street
 
 
Abilene, Texas 79601
Attention: David L. Copeland, Manager
Telephone: 325-676-7724
Fax: 325-676-9908
 
 
 
 
 
 



All notices, requests, demands and other communications provided in accordance
with the provisions of this Agreement shall be effective: (i) if sent by
overnight courier or facsimile, when received, (ii) if sent by certified mail,
return receipt requested, the third day after sending, or (iii) if given by hand
delivery, when delivered.
 
9.     Amendments. The provisions of this Agreement may be amended only by a
written agreement signed by Harte Hanks and the LLC.
 
10.      Governing Law and Jurisdiction. This Agreement shall be governed by,
construed and enforced in accordance with the laws of the State of Texas,
without regard to the conflicts of laws provisions.
 
11.      Continuing Obligation. This Agreement is a continuing obligation and
shall (a) be binding upon Harte Hanks and its respective its successors and
assigns, and (b) inure to the benefit of and be enforceable by the LLC against
Harte Hanks (and its successors, transferees and assigns); provided, that Harte
Hanks may not assign all or any part of its obligations hereunder without the
prior written consent of the LLC.
 
12.       Savings Clause. Whenever possible, each provision of this Agreement
shall be interpreted in a manner as to be effective and valid under applicable
law, but if any provision of this Agreement shall be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
 
13.       Severability. In case any one or more of the provisions contained in
this Agreement shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect the validity of any other provision of this Agreement, and such
provision(s) shall be deemed modified to the extent necessary to make it
enforceable.
 
14.        Survival of Representations and Warranties. All representations and
warranties contained or incorporated herein or made in writing in connection
herewith shall survive the execution and delivery of this Agreement.
 
15.       Counterparts. This Agreement may be executed in more than one
counterpart, including by facsimile signature, all of which, together,
constitute one and the same instrument.
 
16.      No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto; there are no third-party beneficiaries of this
Agreement other than the Indemnified Parties for purposes of indemnification
hereunder.
 
17.       Entire Agreement. This Agreement embodies and reflects the entire
agreement between the parties with respect to the matters set forth herein, and
there are no other agreements, understandings, representations or warranties
between the parties other than those set forth in this Agreement.


18.       Amendment and Restatement. This Agreement represents and amendment and
restatement in its entirety of the Original Reimbursement Agreement. This
Agreement shall not in any manner constitute or be construed as a novation,
discharge, forgiveness, extinguishment or release of any obligation for amounts
due under the Original Reimbursement Agreement, which obligations are amended
and restated by this Agreement and shall continue in full force and effect.
 
[Signatures to Follow on Next Page.]











Wherein this Agreement is executed and effective as of the date set forth above.


LLC:


HHS GUARANTY, LLC


By:    /s/ David L. Copeland                
David L. Copeland, Sole Manager
                


HARTE HANKS:


HARTE HANKS, INC.


By:     /s/ Jon C. Biro                    
Name:    Jon C. Biro                    
Title:    Executive Vice President & CFO        










1

